Pee Cueiam,
One of the conditions, to which plaintiff’s “special excursion *305ticket ” was expressly subject, is: “ That for the return journey this ticket will not be valid unless presented by the original purchaser to the authorized agent of the Pennsylvania line at Chicago, Ill., to be stamped on the back, and, when this ticket is officially executed by such agent, it will be good only for a continuous passage commencing on the date so stamped, and in no case will it be accepted after July 8, 1892.”
His attention was called to this cqndition by the following “ notice to purchaser,” printed in large letters on the face of the ticket: “ Read 'the above contract carefully — it is important —and take notice that the contract must be stamped at Chicago, Ill., before ticket will be accepted for return trip.”
The condition above quoted is not unreasonable; and it was clearly plaintiff’s duty to have informed himself of its existence. Having failed to comply with the terms of the condition he had no right to use the ticket for return trip. The fact that the gateman permitted him to pass through the gate without examining and punching the ticket was no evidence that the condition was waived by the company; nor was the fact that the conductor of the sleeping car failed to notice that the ticket was unstamped, any evidence of waiver. As soon as it passed into the hands of the regular passenger conductor, he discovered that the condition as to stamping had not been complied with, and so informed the plaintiff.
In view of the undisputed facts there was no error in charging the jury, as requested by defendant, “ that under all the evidence in the case the verdict should be in favor of the defendant.”
Judgment affirmed.